Citation Nr: 1430497	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO. 04-43 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an upper respiratory disability, to include chronic obstructive pulmonary disorder (COPD), to include as secondary to Guillain-Barre Syndrome.

2. Entitlement to service connection for hypertension, to include as secondary to either Guillain-Barre Syndrome or posttraumatic stress disorder (PTSD).

[The issue of entitlement to a total disability rating due to individual unemployability (TDIU) will be the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and three family members


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2008 and July 2009, the Veteran testified at hearings conducted before a Veterans Law Judge (VLJ) and an Acting Veterans Law Judge (AVLJ), respectively. Transcripts of those hearings have been associated with the claims file. The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs. See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707. The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. See Arneson v. Shinseki, 24 Vet. App. 379 (2011). An April 2012 letter was sent to the Veteran notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal. The Veteran was informed that if he did not respond within 30 days that he would be presumed to not want the additional hearing. The Veteran did not respond within thirty days. Therefore, in accordance with Arneson, an additional hearing is not needed.

The June 2008 hearing addressed only the issues of service connection for a disability resulting from an upper respiratory infection, to include COPD, and hypertension. The July 2009 hearing addressed those two issues plus entitlement to TDIU. When multiple Board hearings are held as to some, but not all, issues on appeal, the issues not addressed at multiple hearings are docketed separately and decided in a separate decision. Board Chairman's Memorandum, No. 01-11-10 (May 12, 2011). Only those issues addressed at multiple hearings will be decided by a panel decision. Id. Thus, the Board considers the Veteran's appeals as to issues of service connection for an upper respiratory infection, to include COPD, whether new and material evidence has been received to reopen a claim of service connection for hypertension in this decision. The issue of entitlement to TDIU has been docketed separately from the remaining issues and will be addressed in a separate decision.

The Board remanded the issues on appeal for additional development in January 2009, March 2010, November 2012, and September 2013. The directives having been substantially complied with, the matters are again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran initially brought claims for service connection for hypertension and an upper respiratory disability, to include COPD in 1983. These claims were denied by the RO, and the Veteran appealed to the Board. The Board denied the claims in a September 1984 decision. The September 1984 Board decision is final. 38 U.S.C.A. §§ 7104, 7105. Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See also 38 C.F.R. § 3.156(a).

Both claims were subsequently reopened in separate Board decisions, but were reopened on different grounds. The claim for service connection for an upper respiratory disability, to include COPD, was reopened in a March 2010 Board decision. In that decision, the Board found that new and material evidence, namely medical treatment records showing a diagnosis of COPD, had been submitted sufficient to reopen the claim. 38 C.F.R. § 3.156(a). This resulted in the date of the Veteran's claim being September 2003, the date of his petition to reopen. 38 C.F.R. § 3.400(q), (r).

The claim for service connection for hypertension was reopened in a November 2012 Board decision. This decision was based on the fact that in July 2007 the Veteran submitted relevant official service department records that would warrant reconsideration of the claim without reopening, specifically the Veteran's  DA Form 2-1, Personnel Qualification Record, which is a record of the conditions of the Veteran's service, aptitudes, assignments, duties, specialties, training, and other conditions of service. Vigil v. Peake, 22 Vet. App. 63, 66 (2008); see also 38 C.F.R. § 3.156(c) (as in effect prior to October 2006)). In reopening the claim, the Board noted that the regulation governing reconsideration, 38 C.F.R. § 3.156(c), was revised during the course the appeal, and imposed a more limited version of reconsideration.  See 71 Fed. Reg. 52,457 (Sept. 6, 2006); see also Cline v. Shinseki, 26 Vet. App. 18 (2012). The Board applied the prior, more favorable version in reaching its decision to reopen. As a result of this decision, the prior final 1983 Board decision in this case was vitiated, and it was determined that the Veteran's claim for service connection for hypertension had been pending since the original claim in 1983.

As the two service connection claims were still pending reopening at the time of the submission of the new, relevant service records in July 2007, the Board finds that, in order to afford the Veteran all benefit of the doubt and in the interest of viewing the claim in a light most beneficial to the Veteran, both of the Veteran's claims should be reopened based on the submission of new, relevant service records under 38 C.F.R. § 3.156(c), as done in the November 2012 Board decision. As such, the Board finds that the finality of the prior 1983 Board decision as to both claims is vitiated, and that as a result both claims have been pending since the Veteran's original 1983 claim.

As the Veteran's claims have been pending since 1983, the Veteran is eligible for service connection based on the use of tobacco products in service. See 38 C.F.R. § 3.300(a). Further, the November 2013 VA examiner indicated there is a link between tobacco use and both hypertension and COPD, while the April 2014 VA examiner indicated that there is a link between COPD and smoking. However, neither examiner provided a direct opinion as to whether either the Veteran's upper respiratory disability or hypertension is related to his tobacco use in service. As VA's duty to assist includes providing a medical examination when it is deemed necessary to make a decision on the claim, the Board finds that the claim must unfortunately be remanded to obtain an addendum opinion to determine whether the Veteran's claimed disabilities are related to his in-service tobacco use. 38 C.F.R. § 3.159(c) (4); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

While on remand, appropriate efforts should be made to obtain any further relevant VA treatment records, as well as any additional private treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any additional relevant VA medical records, as well as any private records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the April 2014 VA examination or another appropriate medical professional. The claims file must be made available and reviewed by the reviewer, to include relevant electronic records. A note that it was reviewed should be included in the opinion. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file and the associated electronic files, the reviewer should provide opinions as to whether the Veteran's hypertension and upper respiratory disability, to include COPD, are at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service, to include the Veteran's in-service use of tobacco products. A detailed rationale supporting the examiner's opinion should be provided.

A "tobacco product" for VA purposes means cigars, cigarettes, smokeless tobacco, pip tobacco, and roll-your-own tobacco. 38 C.F.R. § 3.300(a). 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_______________________________          _______________________________
               ALAN S. PEEVY 			            K. MILLIKAN
              Veterans Law Judge  			        Veterans Law Judge
        Board of Veterans' Appeals 			   Board of Veterans' Appeals



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 


